Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-18, drawn to a fluid coupling device (a valved coupling), classified in F16L37/0841.

II. Claims 19-20, drawn to an assembly of fluid handling components having a fluid handling component coupler (a coupling between two pipe sections), classified in F16L37/0985.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related two distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, as claimed, Invention I is directed to a fluid coupling device comprising at least a valve assembly/sleeve capable of having an open or closed positions, whereas Invention II is directed to an assembly that comprises a fluid handling component coupler capable of conjoining a first and second fluid handling components. Notice that Inventions I and II have materially different designs (one is a valved coupler with a valve and the other is a coupler with arcuate detainment elements for coupling between fittings) and each have different mode of operations/functions/effects (one provides a non-spill valved coupling and the other provides an easy way to couple two fittings by snapping them together).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I is classified in F16L37/0841, whereas Invention II is classified in F16L37/0985. This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) which would incur a serious burden on the examiner if restriction is not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Preliminary Examination Notes
Possible 112b issue in Claim 15: it is noted that claim 15 recites the limitation “a first elastomeric seal disposed within the annular seal groove and in contact with an inner diameter of the valve sleeve while the valve sleeve is in the closed position” however, intervening claim 14 recites a similar limitation with “wherein the stem further comprises a head on an end of the stem opposite of the base, and wherein the head defines an annular seal groove configured to receive an elastomeric seal”. It is unclear if the “first elastomeric seal disposed within the annular seal groove” of claim 15 is the same as the “elastomeric seal” which is received in the annular seal groove of intervening claim 14 or if they are distinct. The Office suggests that claims 14-15 are amended to avoid a 112 rejection on at least claim 15. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753